Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the second Office Action on the merits of Application 16/633,846 filed on 1/24/20. Claims 1, 2, 4-17 & 20-23 are pending. Claim 3 has been canceled due to an amendment. Claims 18 & 19 appears to not have been included by applicant. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13
Line 2: “the rotational direction”
There is insufficient antecedent basis for the claimed limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-9, 12, 13 & 15-17 are rejected under 35 U.S.C. 103 as being anticipated by WO 2005/120877 to Sedgwick (applicant cited reference) in view of U.S. Patent Application Publication 2004/0242369 to Alfredsson.
Claims 1 & 12
Sedgwick discloses in Fig 1,
An axle drive, comprising a drive shaft (e.g. 11 or 12), a first output shaft (e.g. 16) and a second output shaft (e.g. 23), a first planetary gear mechanism and a second planetary gear mechanism (Fig. 1), wherein the first planetary gear mechanism and the second planetary gear mechanism are configured to transmit a drive torque of the drive shaft to the first and second output shafts, wherein the second planetary gear mechanism is positioned radially an outside of the first planetary gear mechanism and coaxially around the first planetary gear mechanism, and wherein an internal gear (e.g. 17) of the first planetary gear mechanism forms a sun gear (e.g. 18) of the second planetary gear mechanism; wherein the internal gear of the first planetary gear mechanism has a radially outer side and a radially inner side opposite the radially outer side.

Claims 2 & 13
Axle drive according to Claim 1, wherein the internal gear of the first planetary gear mechanism rotates counter to a rotational direction of the first and second output shaft (Fig. 1).
Claims 5 & 15
An axle drive according to claim 1, wherein the drive shaft drives or functions as a sun gear of the first planetary gear mechanism (Fig. 1).
Claims 6 & 16
An axle drive according to 1, wherein a planetary carrier (e.g. 15) of the first planetary gear mechanism functions as an output to the first output shaft.
Claims 7 & 17
An axle drive according to claim 1, wherein an internal gear (e.g. 22) of the second planetary gear mechanism functions as an output to the second output shaft.


Claim 8
An axle drive according to claim 1, wherein planets (e.g. 19) of the second planetary gear mechanism are mounted fixedly on a housing (e.g. 21).
Claim 9
An axle drive according to claim 1, wherein the drive shaft is a hollow shaft (e.g. 12), and the first output shaft is arranged radially inside the drive shaft.
Response to Arguments
Applicant’s arguments, filed 12/28/20, with respect to the rejection(s) of claim(s) 1 & 2 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication 2004/0242369 to Alfredsson.
Further the rejection of claims 1 & 2 under 35 U.S.C. 112(b) has been withdrawn. The objection of claims 3-10 have been withdrawn.
Allowable Subject Matter
Claims 4, 10, 11, 14 & 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659